DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendment, filed on 12/13/2021, overcomes the 112(b) rejection to claim 1.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10440146 has been received and approved by the office on 09/26/2021.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Binder (US 9177157 B2) teaches implementing a plurality of intermediate relay servers for transmitting partitioned content to a recipient node and selecing a relay server based on the IP address of the relay server being within global proximity of the requesting node. 
Bornstein (US 20120246273 A1) teaches transmitting content to requesting peers from globally located servers in a content delivery network using tunneling for transmission via an intermediate device. 
De (US 8655985 B2) teaches a plurality of proxy servers, each proxy server comprising a plurality of network interfaces; a file of digital content, comprising a plurality of chunks, wherein a plurality of copies of a particular chunk are stored on two or more of the plurality of proxy 
However, the prior art of record fail to explicitly teach each and every limitation of the method for use with a first content identified by a first content identifier and stored in a first web server, for use with a second content identified by a second content identifier and stored in a second web server, and for use with a third server, as recited in the specific manner and combinations in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455